DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Response to Amendment
The Amendment filed on 5/13/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2005/0123450, hereinafter Gilbert in view of United States Application Publication No. 2012/0202237, hereinafter Sedoglavich and United States Application Publication No. 2011/0096327, hereinafter Papautsky.
Regarding claim 20, Gilbert teaches a method of sorting components in a fluid sample, the method comprising: flowing the fluid sample (item 160) comprising a plurality of the components into a channel of a microfluidic chip (paragraph [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip; intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) of the microfluidic chip thereby focusing the fluid sample while maintaining laminar flow in the channel (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample (paragraph [0050]) and causing the plurality of components to flow in approximately single file formation (paragraph [0003]), while maintaining laminar flow in the channel (paragraph [0050]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however, Gilbert fails to teach interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source; distinguishing selected components of the plurality of components based on the interrogating; and sorting the selected components based on the distinguishing step, the sorting comprising diverting the selected components from the focused flow and into one of a plurality of output channels.
Sedoglavich teaches a cell sorting apparatus which interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source (Sedoglavich, paragraph [0034]): distinguishing selected components of the plurality of components based on the interrogating (Sedoglavich, paragraph [0034]); and sorting the selected components based on the distinguishing step (Sedoglavich, paragraph [0046]), the sorting comprising diverting the selected components from the focused flow (Sedoglavich, paragraph [0046]) and into one of a plurality of output channels (items 57 and 59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the staining and particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
Gilbert and Sedoglavich fail to teach wherein the output channels increase in dimension from the channel.
Papautsky teaches a microchannel particle separator in which the outlet width increases so that the distance between the stream of particles also increases (Papautsky, paragraph [0136]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the output channels increase in dimension from the channel because it would increases so that the distance between the stream of particles also increases (Papautsky, paragraph [0136]).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Gilbert which teaches a method for sorting particles by flowing a fluid sample into a microfluidic chip, flowing a first and second sheath fluid flow which focuses the plurality of particles and Sedoglavich which teaches interrogating the particles and then sorting the particles into a plurality of channels. However, the prior art does not disclose, teach or suggest the claimed combination of the volume of at least one output channel is twice a volume of at least one other output channel nor do they teach the ratio of the volume of three output channels is 2:1:2 or 1:2:1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796